DETAILED ACTION
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Referring to claim 1, the limitations “the clip portion and the main body being configured to allow switching from an unlocked state to a locked state……. the relative movement in both sides in the axial direction” is unclear or indefinite.
It is not clear that the clip portion and the main body switching from an unlocked state to a locked state or the clip portion and the main body allowing (something or portion other than the clip portion and the main body) to switch from an unlocked state to a locked state. Limitation is not clear what is locking and unlocking with whom, please clarify.
The limitation lacking structure such as having two second projections of the main body next to each other in the axial direction and a first projection of the clamp portion engaged space between the two second projections or two first projection of clamp portion next to each other in the axial direction and a second protrusion of the main body engaged space between the two first protrusions in order to restrict the relative movement in both sides in the axial direction.
  Appropriate correction is required.

Referring to claim 2, the limitations “wherein the clip portion and the main body are configured to restrict switching from the locked state to the unlocked state.” is unclear or indefinite.

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (JP2016034230A, hereinafter Yamashita) in view of Iwahara et al. (US20200290531, hereinafter Iwahara).

Referring to claim 1, Yamashita discloses a clamp (a clamp in figures 1-4 or 5-7) for a flat conductor having a flat-plate-shaped conductor member, the clamp being used in attaching the flat conductor to an attachment target, the clamp comprising: 
a clip portion (1A) to be engaged with the attachment target (the clip member 1A includes a clip portion 2 that engages with a mounted portion (not shown) of a vehicle body); and a main body (10) to hold the flat conductor, the clip portion having a first projection (a projection at 5), the main body having a second projection (a projection at 4A), and the first projection and the second projection protruding to be opposed each other (a projection at 5 and a projection at 4A), 
the clip portion and the main body being configured to allow switching from an unlocked state to a locked state (locking and unlocking stated of a projection at 5 and projection at 4A), the locked state restricting a relative movement between the clip portion and the main body in an axial direction of the conductor due to an engagement between the first projection and the second projection, and the unlocked state allowing the relative movement in both sides in the axial direction (in locking states  the clip portion and the main body axial direction of cable and in unlocking states  the clip portion and the main body axial direction of cable see figures 1-2 or figures 5-6).
Yamashita fails to disclose a flat conductor having a flat-plate-shaped conductor member.
Iwahara disclose a flat conductor having a flat-plate-shaped conductor member (see 3 in figure 1; and paragraph 0042 states, “The flat wire routing material 3 is a metal bus bar that forms a power supply line.”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Yamashita to have a flat conductor having a flat-plate-shaped conductor member as taught Iwahara in order to a power supply line in the vehicle body by conveniently clamping by the clamp.


Referring to claim 2, Yamashita and Iwahara disclose the clamp according to Claim 1, wherein the clip portion and the main body are configured to restrict switching from the locked state to the unlocked state (by having claimed structure ( protrusions), wherein the clip portion and the main body are configured to restrict switching from the locked state to the unlocked state; Note; applicant did not provide or lacking a structure which defines the clip portion and the main body to switch from the locked  state to the unlocked state, see claim objection).

Referring to claim 3, Yamashita and Iwahara disclose the clamp according to Claim 1, wherein the clip portion is positioned with respect to the main body due to a contact between tip portions of the first projection and the second projection in the unlocked state (see figures 1-4 and 5-7 of Yamashita).

Referring to claim 5, Yamashita and Iwahara disclose an assembly comprising: a flat conductor having a flat-plate-shaped conductor member; the clamp according to Claim 1, the clamp being attached to the flat conductor; and an attachment target for the flat conductor, the flat conductor being attached to the 18 attachment target using the clamp. (see rejection of claim 1 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Iwahara, and JPH0711831U (hereinafter JPH07).

Referring to claim 4, Yamashita and Iwahara disclose a wire harness comprising: a flat conductor having a conductor member; the clamp according to Claim 1, the clamp being attached to the flat conductor (see rejection of claim 1 above).
Yamashita and Iwahara fail to disclose a positioning structure to determine a reference position of the flat conductor with respect to an attachment target upon attaching the conductor to the attachment target.

JPH07 disclose a positioning structure to determine a reference position of the conductor with respect to an attachment target upon attaching the flat conductor to the attachment target (protector P define position of and the main body see figure 15-19; paragraph 0011 states, “clips 10 are provided at points A1 and A2 at a distance from the reference position of the protector P. When fixing the wire harness W to the vehicle body, the protector P is first fixed to the vehicle body, and then each clip 10 is fixed to the vehicle body in order”).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Yamashita to have attachment member in order to provide a wire harness fixing tool capable of freely setting the clip spacing and stably and surely fixing the wire harness of the portion protruding from the protector to the vehicle body (paragraph 0015 of JPH07). 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847